                            UN ITED STA TES D ISTR ICT COU RT
                            SO UTHEM DISTRICT O F FLORID A
                          CA SE N O .I9-I4O36-CR-M A RTIN EZ/M A Y NA RD

UN ITED STA TES OF A M ERICA

                Plaintiff,


LATRICIA REED ,

                Defendant.


       O R DER A D O PTIN G M AG ISTR ATE'S R EPO R T A N D R ECO M M E ND A TIO N

       TH IS C A USE cam e before the Courtupon the OrderofReference from the D istrict
Courtto conductaChangeofPleabeforea M agistrateJudge.
       TH E M ATTER wasreferredto M agistrate Judge Shaniek M .M aynard,on August1,
2019. A ReportandRecommendationwasfiledonAugust6,2019,(ECF No.171,
recom mending thattheDefendant'splea ofguilty be accepted. During theChangeofPlea
hearing,the M agistrate Judge questioned the Defendantregarding herw aiverofappealin w hich
the Defendantacknow ledged on the record thatshe w asw aiving orgiving up al1rightsto appeal
any sentence im posed by the D istrictCourtin thiscase exceptunderthe lim ited circum stances
contained within the appealw aiverprovision from the Plea A greem ent.

       ThepartieswereaffordedtheopportunitytofileobjectionstotheReportand
Recom m endation,howevernone w ere filed.The Courthas review ed the entire file and record

andnotesthatno objectionshavebeenfiled. Aftercarefulconsideration,theCourtaffinnsand
adopts the Reportand Recom m endation. A ccordingly,itis hereby:

       ORDERED AND ADJUDGED thattheReportandRecommendation(ECFNo.171of
the U nited States M agistrate Judge Shaniek M .M aynard,is hereby A FFIR M ED and
A D O PTE D in its entirety.
       TheDefendantisadjudgedguiltytoCountOneand TwooftheSecond Superseding
lnform ation which chargesthe D efendantw ith CountO ne:socialsecurity fraud in violation of
Title42,UnitedStatesCode,Section408(a)(4);in CountTwo:willfulfailuretofileataxreturn
inviolation ofTitle26,United StatesCode,Section 7203.
      DONZ AND ORDERED inChambersatM iami,Florida,this4# dayofAugust,20l9.

                                                        .

                                        JO SE E.M A TIN EZ
                                                            f))' '
                                        UN ITED ST TES D ISTR ICT COU RT JU D GE



Copied:M agistrateM aynard
AllCounselofRecord
U .S.Probation O ffice
